Citation Nr: 1428712	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-11 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the first metatarsal (big toe) joint to include hallux valgus, hallux rigidus or hallux longus, including as secondary to service-connected hypertension.

2.  Entitlement to service connection for degenerative joint disease of the first metatarsal (big toe) joint to include hallux valgus, hallux rigidus or hallux longus, including as secondary to service-connected hypertension.

3.  Entitlement to an effective date earlier than March 19, 2007 for the grant of service connection for hypertension.

4.  Entitlement to a compensable initial disability rating for service-connected hypertension.

5.  Entitlement to a disability rating in excess of 50 percent for service-connected major depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from August 1972 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2010, May 2011 and May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared and testified at a Board videoconference hearing held before the undersigned Veterans Law Judge in February 2014.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The issues of entitlement to a compensable initial disability rating for service-connected hypertension and a disability rating higher than 50 percent for service-connected major depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran has degenerative joint disease of the first metatarsophalangeal joint with hallux rigidus of the left great toe that is not related to his military service and is not secondary to his service-connected hypertension or the medication he takes for it.

2.  The Veteran has degenerative joint disease of the first metatarsophalangeal joint of the right great toe that is not related to his military service and is not secondary to his service-connected hypertension or the medication he takes for it.

3.  The grant of service connection for hypertension was based in part on relevant service treatment records that were not previously of record at the time of the denial of his January 16, 1990 initial claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The Veteran's degenerative joint disease of the first metatarsophalangeal joint with hallux rigidus of the left great toe was not proximately caused or aggravated by his service-connected hypertension, nor was it incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

2.  The Veteran's degenerative joint disease of the first metatarsophalangeal joint with hallux rigidus of the right great toe was not proximately caused or aggravated by his service-connected hypertension, nor was it incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

3.  The criteria for an effective date of January 16, 1990 for the grant of service connection for hypertension are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in April 2012, prior to the initial AOJ decision on his claims.  Additional notice was provided to the Veteran in July 2012 and May 2013.  The Board finds that the notices provided fully comply with VA's duty to notify.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  He has been afforded a meaningful opportunity to participate effectively in the processing of his claim, and, indeed, has done so by submitting evidence in connection with his claims.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was not been afforded VA examination on his claims.  The Board finds, however, that VA has no duty to provide him with an examination because the evidence fails to demonstrate, nor does the Veteran argue, that the claimed conditions are related to his military service.  Furthermore, as to his claim of secondary service connection, there is sufficient evidence, as discussed below, that demonstrates his claimed conditions are not related to his service-connected hypertension or medication he uses therefore.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

Analysis

The Veteran contends that, after being placed on an antihypertensive medication, he developed gouty arthritis in the right and left great toes (first metatarsophalangeal joints) that has resolved but has left residual arthritis in these joints.  

With regard to direct service connection, the Veteran conceded at his Board hearing in February 2014 that he did not have arthritis in service and that the arthritis did not present until after he was treated for his hypertension sometime around 2008 or thereafter.  Consequently, the Board finds that it need not consider the Veteran's claims for service connection for degenerative joint disease of the metatarsophalangeal joints with hallux valgus, hallux rigidus or hallux longus on a direct basis but, rather, need only consider his claims on a secondary service connection basis as he has essentially limited the scope of his claim to this theory of entitlement.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Where a claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim.  Claims which have no support in the record need not be considered by the Board, however, as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted under one of two conditions.  The first is when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second is when a service-connected disability aggravates a nonservice-connected disability.  In those cases, VA may only consider the degree of disability over and above the degree of disability prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board acknowledges, however, that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The first complaints of foot pain are seen in a November 2011 VA Primary Care Note.  The Veteran complained of having increased pain and decreased range of motion in the bilateral great toes that keeps him from walking normally.  He was concerned that he may have gout.  Examination showed he was tender over the right great toe proximal interphalangeal and metatarsophalangeal joints.  The physician ordered laboratory tests to include an uric acid level.  In addition, X-rays taken of the feet showed mild degenerative joint disease of the metatarsophalangeal joints and possible mild bilateral hallux valgus.  

In a letter to the Veteran, his physician told him that the laboratory tests were reviewed and that the uric acid level was normal.  He reported that there was no evidence of gout but that the X-rays of his feet showed some arthritic changes in the joints that have been painful to the Veteran; however, the changes were not too bad.

In addition, a May 2012 note of a telephone encounter between this physician and the Veteran shows that the Veteran had called concerned that the hydrochlorothiazide (HCTZ) that he was taking (for his hypertension) is the cause of his acute arthritis in the foot.  The physician advised him that HCTZ can raise uric acid and sometimes lead to gout; however, his uric acid is not elevated and there were no changes on X-ray to suggest gout.  Thus, the physician advised the Veteran that the "HCTZ is not the cause of his acute arthritis."

At follow up in June 2012 with his primary care physician, the Veteran continued to complain of increased pain in the joints of his big toes, right more than left, with the joints seeming larger.  He denied any redness or warmth to touch.  On examination, the right first metatarsophalangeal joint was tender to palpation and to movement.  There was no increased warmth or skin discoloration.  There was decreased range of motion.  The left first metatarsophalangeal joint was slightly enlarged.  It was tender to movement with decreased range of motion, but no increased warmth.  X-rays were noted to show degenerative joint disease of the bilateral first metatarsophalangeal joints, right greater than left.  The impression was degenerative joint disease of the feet.  He was referred for a Podiatry Consult.

The Veteran testified at the February 2014 Board hearing that he sought a second opinion and saw a VA podiatrist who diagnosed him to have "gout arthritis" and told him that his acid level did not have to be high in order to develop gout. 

VA treatment records show the Veteran underwent an initial consultation with Podiatry in July 2012.  The note of this consultation indicates the Veteran presented with a chief complaint of painful big toes bilaterally.  He gave a history of "possible gouty arthritis in the past."  Examination was positive for pain with range of motion at the first metatarsophalangeal joint bilaterally.  There was significant decreased range of motion of the bilateral metatarsophalangeal joints.  Medial and dorsal boney prominence was noted bilaterally at the first metatarsophalangeal joints.  The assessment was hallux rigidus bilaterally.  He was advised to accommodate this deformity in proper shoe gear; however, he did not wish to change his types of shoes and did not want a toe plate at that time.  He did agree to an injection in the first metatarsophalangeal joint on the right foot but opted to wait to do the left.  

In January 2013, the Veteran continued to complain to his primary care physician of right toe pain with numbness and tingling.  He reported having good results from the injection he received the prior year from the podiatrist and that medication helps with the pain.  X-rays of the feet taken in April 2013 showed mild bilateral hallux valgus deformity and minimal bilateral osteoarthritis of the first metatarsophalangeal joints.  In April 2013, he was again evaluated in Podiatry where the examination and assessment were essentially the same as his previous visit in July 2012.  He again received an injection in the right metatarsophalangeal joint.  At this time, he agreed to custom orthotics but did not wish to change his shoe type to accommodate the hallux ridigus deformity of the bilateral big toes.  

Thus, despite the Veteran's testimony in February 2014 that the VA podiatrist diagnosed him to have "gout arthritis" and to indicate that his "acute arthritis" was a residual therefrom, the actual treatment records indicate she diagnosed him to have a hallux rigidus deformity of the bilateral great toes.  In addition, the X-rays taken show only osteoarthritis.  The Board finds that the medical evidence is the more probative and persuasive evidence as to the actual diagnosis of the Veteran's pain in his bilateral great toes.  Based upon the medical evidence, the diagnosis is degenerative joint disease of the first metatarsophalangeal joints bilaterally (as seen on X-rays) and hallux rigidus bilaterally (per the podiatrist).    

As for the Veteran's contention that his arthritis of the first metatarsophalangeal joints of his bilateral great toes is related to his use of antihypertensive medication, the Board finds that the preponderance of the evidence is against such finding.  The Veteran's primary care physician clearly advised the Veteran that, although use of HCTZ (the medication the Veteran was using) could cause an increase in uric acid leading to gout, the Veteran's uric acid level was normal and there were no changes on X-ray to suggest gout.  He also clearly advised the Veteran that the HCTZ was not the cause of his acute arthritis.  As for the Veteran's contention that the podiatrist contradicted his primary care physician's conclusions, the Podiatry notes fail to demonstrate this.  In fact, they indicate that the podiatrist found the Veteran to have a hallux rigidus deformity of the bilateral great toes rather than gout.  Furthermore, she made no notation in her notes of any possible etiology of the Veteran's arthritis (not gout) shown on the X-rays or of the hallux rigidus deformity.  

Consequently, the only evidence indicating a relationship exists between the Veteran's degenerative joint disease of the first metatarsophalangeal joints of the bilateral great toes with hallux valgus, hallux rigidus or hallux longus deformity and his service-connected hypertension and medication taken therefor is the Veteran's own lay opinion.   As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, however, his statements are afforded little weight.

Furthermore, the Veteran's statements as to the podiatrist's diagnosis and statements of etiology lack probative value because they are not corroborated by her own statements as shown in her treatment notes.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (statement of physician on subject of etiology is necessary instead of layperson account, as a reliable indicator of physician's opinion and its underlying basis).

Finally, the Board finds that there is no evidence to indicate that the Veteran's use of HCTZ for his service-connected hypertension aggravated his degenerative joint disease of the bilateral first metatarsophalangeal joints or bilateral hallux rigidus.  Although HCTZ may lead to gout by causing an increase in one's uric acid level, the medical evidence clearly demonstrates the Veteran does not have gout.  There is no indication in the medical records that HCTZ has any effect on degenerative joint disease or hallux rigidus. 

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for degenerative joint disease of the first metatarsophalangeal joints for the right and left great toes with hallux valgus, hallux rigidus or hallux longus deformity bilaterally is warranted because the preponderance of the evidence does not demonstrate that this condition is proximately due to, related to or aggravated by his service-connected hypertension or medication he has taken for it.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Earlier Effective Date for Grant of Service Connection for Hypertension 

Applicable regulatory and statutory provisions stipulate that the effective date for an award of service connection based on a claim reopened after final disallowance will be the date of receipt of the application to reopen, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(r); see also 38 U.S.C.A. § 5110(a).

In the present case, the RO granted service connection based on the Veteran's claim to reopen received March 19, 2007.  However, in this case, in conjunction with the Veteran's application to reopen his claim for service connection, he submitted copies of service treatment records dated in May 1973 that were not previously of record (to wit, inpatient clinical records showing blood pressure readings).  The RO relied on these newly submitted service records to grant service connection for the Veteran's hypertension in that it relied upon the favorable medical nexus opinion of a VA examiner who, in part, relied upon these in-service blood pressure readings.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of 38 C.F.R. § 3.156 (which requires the submission of new and material evidence to reopen a previously final denial of a claim for service connection).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2) . 

The service treatment records were submitted by the Veteran in April 2008, which constitutes four pages of an "ICU Flow Sheet" showing his vital sign readings, including blood pressure readings, from May 18th through the 21nd of 1973, when the Veteran was hospitalized in service for pulmonary tuberculosis.  These records were not part of the official service treatment records that were previously considered in denying the Veteran's initial claim.  Since they show elevated blood pressure readings during said in-service hospitalization, they are clearly relevant to the previously denied claim.  Furthermore, they were clearly in existence at the time of the previous denials of the Veteran's claim for service connection because they are dated in May 1973, and, despite the Veteran's contentions to the contrary, they were not of record at the time of the previous final denials of the claim.  Finally, it appears that, in conjunction with his original claim for service connection, the Veteran did not fail to provide sufficient information for VA to identify and obtain these service records.  The service treatment records obtained at that time included some of the inpatient clinical records relating to this in-service hospitalization - just not these particular records - and the Veteran clearly still believes that they were actually a part of his record at the time of the prior adjudications of his claim.  Consequently, the Board finds that the Veteran was entitled to consideration of his claim on the merits, as opposed to on a new and material evidence basis.  38 C.F.R. § 3.156(c). 

An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of 38 C.F.R. § 3.156 applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  Here, the Veteran filed his original claim for service connection for hypertension on January 16, 1990.  Although entitlement to service connection may have arose prior to the date of that claim, January 16, 1990, the date of the Veteran's original claim for service connection, is the later date.  Hence, the Board finds, pursuant to 38 C.F.R. § 3.156(c)(3), that January 16, 1990 is the appropriate effective date to be assigned for the grant of service connection for hypertension.

As for the Veteran's allegations of clear and unmistakable error (CUE) in the January 14, 1991 Board decision that denied entitlement to service connection for hypertension, those allegations are now moot and the Veteran's motion for CUE is dismissed in a separate decision issued concurrently herewith.


ORDER

Entitlement to service connection for degenerative joint disease of the first metatarsal (big toe) joint to include hallux valgus, hallux rigidus or hallux longus, is denied.

Entitlement to service connection for degenerative joint disease of the first metatarsal (big toe) joint to include hallux valgus, hallux rigidus or hallux longus, is denied.

An effective date of January 16, 1990 for the grant of service connection for hypertension is granted.


REMAND

The Board finds that remand is warranted for the Veteran's claims for increased disability ratings of his service-connected hypertension and major depression for additional development.

Hypertension 

The Board finds that remand of the Veteran's claim for an initial compensable disability rating is warranted given the grant of an earlier effective date of January 16, 1990 for the grant of service connection so that the AOJ can, in the first instance, assign a disability rating for the Veteran's hypertension from January 16, 1990 to March 19, 2007.  Prior to doing so, the AOJ should complete any additional development needed to appropriately evaluate the Veteran's service-connected hypertension.

Major Depression

At the Board hearing held in February 2104, the Veteran's representative pointed out that the last examination was conducted in November 2010 and stated he thought that a new evaluation is warranted.  

At the November 2010 VA examination, the examiner noted that both suicidal and homicidal ideation were present without intent or plan.  The examiner indicated that the Veteran was "not lethal."  Furthermore, in addition to symptoms consistent with a depressive disorder (i.e., depressed mood, sleep difficulties, poor appetite, no energy, anhedonia, impaired attention/focus, impaired abstract thinking, and mild memory impairment), the examiner noted there were also signs of suspiciousness (e.g., cannot trust) and reported occasional auditory hallucinations (e.g., hears voices that state "You are no good.").  The examiner noted that the diagnosis of major depression was changed to major depressive disorder, moderate to severe with psychotic features.  Despite the findings of suicidal/homicidal ideation and psychotic symptoms, the examiner assigned a Global Assessment of Functioning (GAF) score of 55 and stated that the best description of the Veteran's current psychiatric impairment is psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, difficulty understanding complex commands, impairment in short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired abstract thinking, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The examiner stated that the Veteran was in need of follow up treatment and required outpatient mental health therapy. 

Despite the examiner's recommendations, VA treatment records do not show any follow up treatment with mental health until January 2013.  At that time, the Veteran was seen by his primary care physician for a regular follow up and admitting to having suicidal thoughts; however, he refused referral to Mental Health.  His primary care physician, however, contacted Mental Health about the Veteran and was told to put in the referral anyway.  Thereafter, a psychiatrist contacted the Veteran directly and, although he denied having suicidal thoughts, he agreed to schedule an appointment in five days.  When he was seen for evaluation at that time, he reported the following symptoms:  severe depression, lack of self-esteem, sleeps three to four hours a night with difficulty falling and remaining asleep, feeling slow and sometimes irritable, easily angered and then "walls-off" with wife, trouble concentrating, anxiety, difficulty relaxing, feels tense, scared, fears the worst, fears dying, and chronically ruminates over health problems.  On mental status examination, he had avoidant and blunted affect, reported depressed and anxious mood, calm psychomotor, and had thoughts and speech within normal limits.  He reported hearing music at times as well as other people talking around him that are not there.  He denied any command hallucinations.  He had intact judgment and insight.  He denied any current suicidal ideations, but reported he had passive ideations one month ago, no plan or intent.  He denied any past or current homicidal ideations.  He denied having to miss work.  He reported that he had friends but has pushed them away.  It was noted that he was restrictive in discussing issues.  The assessment was major depressive disorder, severe with psychotic features and anxiety disorder, not otherwise specified.  A GAF score of 53 was assigned.  

Four days later the Veteran was seen by a psychiatric for medication management.  At that time, he reported the same depressive symptoms as well as auditory hallucinations and paranoia; however, he continued to deny current suicidal or homicidal ideations.  Rather he reported passive suicidal thoughts (e.g., "better off dead") had crossed his mind over the last few years but he had no plan or intent.  The assessment was major depressive disorder, recurrent, moderate, and insomnia.  A GAF score of 57 was assigned.  He was placed on medications for his major depressive disorder and referred to Mental Health for individual therapy, which the Veteran agreed to.  He was seen in Mental Health for his first follow up visit in February 2013 at which time he denied any suicidal or homicidal ideations and no psychotic symptoms (i.e., auditory hallucinations and paranoia) were noted.

The February 2013 mental health note is the last treatment record in the claims file.  As the Veteran had agreed to continue with outpatient treatment and appeared to testify that he has continued such treatment, additional VA mental health treatment records may be out there that are constructively in the Board's possession and relevant to the Veteran's claim for an increased disability rating.  Such records should be associated with the Veteran's claims file on remand.

Furthermore, the duty to assist includes providing the Veteran with a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  However, remand is not required solely due to the passage of time without an indication in the record that the Veteran's disability has worsened.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

At the hearing, the Veteran testified that his medications are not helping him and that he has thoughts of hurting himself or others every day.  (See hearing transcript, p. 23-24.)  Since the last treatment notes of record show the Veteran denying suicidal and homicidal ideation, the Veteran's testimony may be an indication of a worsening of his depression symptoms.  Consequently, because the record appears to indicate a worsening of the Veteran's service-connected psychiatric disorder, remand is warranted for a new VA examination to determine the current severity of this disability.

Accordingly, the case is REMANDED for the following action:

1.  Conduct any necessary additional development required to appropriately evaluate the Veteran's service-connected hypertension from January 16, 1990 to March 19, 2007.

2.  Associate with the claims file the Veteran's mental health treatment records from the Tulsa, Oklahoma, Outpatient Clinic (i.e., the VA Medical Center in Muskogee, Oklahoma) from March 2013 to the present.  If there are no records, such should be noted in the record.

3.  Thereafter, schedule the Veteran for a VA mental disorders examination to determine the current severity of his service-connected major depression.  The claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  

All necessary tests and studies should be conducted in order to ascertain the current severity of the Veteran's service-connected major depression.  The report of examination should contain an account of all manifestations of the disability found to be present.  All findings should be described in detail and should allow for rating under diagnostic code 9434.  

The examiner should also comment on the extent to which the service-connected major depression impairs the Veteran's occupational and social functioning, including whether it is considered he is unemployable due to his major depression.  In addition, the examiner should provide a Global Assessment of Functioning (GAF) score consistent with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with an explanation of the significance of the score assigned.  

The examiner should include a complete explanation of the reasons for the findings and opinions expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  After ensuring all development has been completed and the VA examination report is adequate, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


